Citation Nr: 1204007	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  09-32 400A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a service connected lumbar spine degenerative disc and joint disease.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to a service connected lumbar spine degenerative disc and joint disease.

3.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) prior to January 25, 2010.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from September 1986 to March 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2007 and July 2009 rating decisions by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The September 2007 decision denied service connection for bilateral knee and left shoulder disabilities.  

The July 2009 decision granted service connection for PTSD and assigned a 70 percent evaluation effective from December 17, 2004.  In a February 4, 2011 decision, the RO granted a schedular 100 percent evaluation for PTSD, effective from January 25, 2010.  This was a full grant of the benefit sought on appeal since January 25, 2010.  Prior to that date, the full benefit was not granted, and the issue remains on appeal.

On his September 2009 substantive appeal and notice of disagreement, the Veteran requested a hearing before a Veterans Law Judge at the RO; no hearing was held or scheduled.  In light of the below action, the hearing request is considered moot.


FINDING OF FACT

On January 13, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection of a bilateral knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal for service connection of a left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

3.  The criteria for withdrawal of an appeal for an initial evaluation in excess of 70 percent for PTSD, prior to January 25, 2010, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







ORDER

The appeal for service connection for a bilateral knee disability is dismissed.

The appeal for service connection for a left shoulder disability is dismissed.

The appeal for service connection for an initial evaluation in excess of 70 percent for PTSD, prior to January 25, 2010, is dismissed.





		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


